Decision on urgent procedure
Mr President, Commissioner, ladies and gentlemen, here we are once again discussing the crisis in the milk sector.
The dramatic nature of this crisis continues to concern us, just as European farmers continue to express their hardship and voice their fears for the future. Parliament has already expressed its views on this matter, both by adopting a resolution with our proposals and by adopting the Commission proposal to extend the intervention period for milk powder and butter, to which we added the request for the measure on the private storage of cheese. At that time, we pointed out that the measures proposed by the Commission did not go nearly far enough.
We now have to decide whether or not to allow the urgent procedure for the extension of Article 186 of the single CMO Regulation to the dairy sector, namely the possibility for the Commission to decide, in the event of a market crisis, to implement emergency measures without going through the normal procedure in Parliament. Yesterday evening, an extraordinary meeting of the Committee on Agriculture and Rural Development was held to discuss this, with Mrs Fischer Boel attending.
Firstly I, and the committee which it is my honour to chair, would like to thank the Commissioner for coming to us in Parliament right at the end of the Agricultural Council which was held in Luxembourg. This gesture was one of great attentiveness which we appreciated.
Yesterday evening, the debate was very spirited, Mr President, and our fellow Members voiced a lot of criticism. First of all, it was pointed out that the Commission was very slow to act, and did not adequately grasp the seriousness of the crisis under way.
Then the objection was raised that Article 186 deprives Parliament of its decision-making prerogatives, thereby giving carte blanche to the Commission. It was also said that the Commission should have made more funds available to tackle the crisis. These are legitimate concerns which we agree with in part.
Nevertheless, Mr President, I feel compelled to admit that the Commission has made considerable efforts and progress, showing that it takes Parliament's opinion and wishes seriously. It has explained how it intends to use a fund of EUR 280 million - which, I would remind you, we will be voting on this Thursday in the context of approval of the 2010 budget - and set out some of the measures it will implement, such as the private storage of cheese and raising the ceiling of de minimis aid from EUR 7 500 to EUR 15 000, as requested in our resolution which was adopted in September.
Although I am aware that all this still does not go far enough, I nevertheless believe, Mr President, that today we should vote in favour of the urgent procedure. European farmers expect immediate answers and too much time has already been wasted.
Today we must take responsibility for speeding things up in order to face the crisis head on. Let us show, ladies and gentlemen, the same responsibility which pervades our preparations for the entry into force of the Treaty of Lisbon with codecision in agricultural matters.
(DE) Mr President, ladies and gentlemen, we are arguing against the urgent procedure, not because we do not believe that there is an urgent need for measures, but because we believe that the Commission is not implementing the right measures and is not willing and able to solve the current crisis in the dairy sector.
The Commission is not part of the solution to the problem, but is actually the problem. We must point out, therefore, that the Commission has caused part of the problems itself by increasing the quantity of milk. It failed to react in any way for months as the crisis went on. The Commissioner told us as recently as four weeks ago that there were no problems, that the market would improve and that we must be patient. This, of all Commissions, is the Commission to which we are handing our powers and this, of all Commissions, is the Commission from which we are expecting help. No, I do not think that is the right way to proceed.
Even yesterday, the Commission was unable to tell us what the additional funds are to be spent on. The Commission talks of restructuring. Over recent years, all restructuring has meant has been fewer and fewer dairy farmers. The Commission has also failed to say how it intends to reinforce the producer organisations going forwards. No, it wants to continue paying out export refunds. We have also heard no answer about how we are to strengthen the producers' position in their struggle against the supermarkets. The Commission was unable to put forward any solution in this regard yesterday either. In the light of all this, we are highly doubtful that the Commission is wholeheartedly working to resolve this crisis. We are writing a blank cheque without knowing what the Commission is doing, how it is doing it and with what it intends to do it.
Yet another issue was the crucial reason for our decision to reject this procedure, however. We, Parliament, have long been fighting for more rights - particularly in the field of agriculture. Yet just as we are on the verge of the Treaty of Lisbon being ratified, the first thing we do is to give these rights away again! That simply cannot be allowed to happen. As a new Member of this House, this strikes me as somewhat extraordinary. We must exercise our rights, we must hold the debates in this House and we must keep our hand on the tiller. We, too, have responsibility here, I am happy to accept that. We must not, however, give up any responsibility. Rather, as parliamentarians, that responsibility is our calling. We must provide the dairy farmers with serious and long-lasting help.
(Applause)
(DE) Mr President, ladies and gentlemen, the request to use the urgent procedure put forward by the Commission is certainly not perfect. I can partially agree with what the previous speaker said. However, to not allow this request to use the urgent procedure now would send completely the wrong signals to the dairy farmers, who are expecting at least initial responses. That is why I support this request to use the urgent procedure.
In the course of this procedure, we will have the opportunity to improve the motion by means of amendments and, as Mr Häusling suggested, to cede powers. It is absolutely the case that there are possibilities to put a time limit on these powers so that we only give the Commission a power for two years before we then decide on the matter again. I would therefore ask for your support in order to put this request for use of the urgent procedure on the agenda.
(Applause)